DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 8/17/2020.
	Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




4.	Claims 1-5, 8-12 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton et al. (US 2008/0169333).
With regard to claim 1, Shelton discloses a surgical stapler (Fig. 2) configured to receive a staple cartridge (112) comprising staples (Figs. 6 & 7), the surgical stapler comprising: a handle (104), comprising: a trigger (128); and a firing assembly (130), wherein the trigger (128) is configured to actuate the firing assembly (130); a shaft (126) extending from the handle, wherein the shaft (126) comprises a knife bar (120) operably coupled with the firing assembly (130), wherein the knife bar comprises: a cam (146, 150); and a cutting edge (124); and an end effector (102, 202, 402, 602), comprising: a proximal end; a distal end; a support jaw (610 Fig. 28), comprising: a support surface (971 Fig. 44) configured to support the staple cartridge (612), wherein the support surface defines a support plane (Fig. 28 undesignated); and a displacement guide (619) defined along an axis transverse to the support plane Fig, 28); and an anvil jaw (608), comprising: a follower slidably (615) received within the displacement guide (Fig. 28); and an anvil surface (639) configured to deform the staples, wherein the cam (146, 150) of the knife bar (126 Fig. 15) is configured to contact the anvil jaw (608) and drive said anvil surface (Fig. 41) toward the support surface when the knife bar (126) is moved from the proximal end toward the distal end of the end effector.

With regard to claim 3, Shelton shows that the anvil surface is rotated toward the support surface (971) when the anvil jaw (608) is displaced from the open position to the closed position, and wherein the anvil surface (shown in Figs. 28, 29 &31) is parallel to the support surface (971) when the anvil jaw (608) is displaced from he closed position to the fired position.
With regard to claim 4, Shelton shows the knife bar (126) is configured to displace the anvil (608 as known in the art) between the open position, the closed position, and the fired position during a single stroke of the trigger (128).
With regard to claim 5, Shelton shows the distal cam (see slot 148 Fig. 1) surface is parallel to the anvil surface.
With regard to claim 8, Shelton discloses a surgical stapler (Fig. 2) configured to receive a staple cartridge (112) comprising staples (Fig. 7), the surgical stapler comprising: a handle (104), comprising: a trigger (128); and a 
With regard to claim 9, Shelton shows that the anvil jaw (208, 608) comprises a proximal cam surface (see slot 148 Fig. 4) and a distal cam surface, wherein the camming member (146) is configured to contact the proximal cam surface to drive the anvil jaw (208, 608) between the open position and the closed 
With regard to claim 10, Shelton shows the anvil surface (See Figs. 28-29 & 31) is rotated toward the stationary staple drivers (Fig. 7) when the anvil jaw (208, 608) is driven from the open position to the closed position, and wherein the anvil surface is parallel to the stationary staple drivers when the anvil jaw is driven from the closed position to the fired position.
With regard to claim 11, Shelton shows the cutting member (124) is configured to displace the anvil (108, 208, 608) between the open position, the closed position, and the fired position during a single stroke of the trigger (128).
With regard to claim 12, Shelton shows the distal cam (see slot 148 Fig. 4) surface is parallel to the anvil surface.
With regard to claim 15, Shelton discloses an end effector (102, 202, 402, 602) of a surgical stapler (Fig. 2), the end effector comprising: a staple cartridge (112, 212, 612), comprising: a plurality of staples (as shown in Figures 6 & 7); a collapsible deck (971) movable between an unfired position and a fired position, wherein the deck (971) is configured to support and maintain an alignment of the staples when the deck (971) is in the unfired position; a cutting member (124) operably coupled with a firing system (130) of the surgical stapler, wherein the cutting member (124) comprises at least one camming member (146); and a . 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.8,893,949. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent. 
The claims of the patents and the claims of the present application are both directed to a surgical stapler including a handle, trigger, firing, cam, cutting, edge,   jaw, support, follower, displacement, anvil, knife and bar. 
While the claims of the present application and the claims of the patents may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
Patented claims 1-15 disclose all of the structure defined in application claims 1-15. Therefore, patented claims 1-15 are in essence a “species” of the generic invention of application claims 1-15.  It has been held that a generic 
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 8,893,949.
1, 7, 8, 13, 14			1, 2, 3, 4, 6, 11
15					5
2, 3					7, 8, 9
5					15
9					12
10					13
11					14
12					10

Allowable Subject Matter
8.	Claims 6-7 and 13-14 are not rejected under the art of record but under double patenting rejection, however they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record discloses most elements of the claimed limitation but fails to teach or suggest that the displacement guide comprises a vertical slot, and wherein the follower comprises a peg slidably received within the slot.
The prior art of record discloses most elements of the claimed limitation but fails to teach or suggest that the axis is perpendicular to the support surface, and wherein the axis is perpendicular to the anvil surface when the anvil jaw is moved between an unfired position and fired position. 

Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6:30AM-4:00 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1/7/2022